Citation Nr: 1340365	
Decision Date: 12/06/13    Archive Date: 12/20/13

DOCKET NO.  11-08 007	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an increased rating for service-connected osteoarthritis of the left knee, currently rated 10 percent disabling.

2.  Entitlement to an increased rating for service-connected osteoarthritis of the left ankle, currently rated 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel


INTRODUCTION

The Veteran served on active duty from October 1971 to June 1979.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO). 

The Veteran testified at a hearing at the RO before the undersigned in March 2012.  A transcript of the proceeding is of record. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran's representative points out that the Veteran's last compensation examination was in March 2010, and that the Veteran's symptomatology has increased in severity since then.  As the record may not accurately reflect the current severity of the service-connected left knee and left ankle disabilities another examination is warranted.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).

In addition, the Veteran's representative indicated that the Veteran has been treated for these disabilities at the VA Outpatient Clinic in San Antonio, Texas from January 2011 to the present.  These pertinent treatment records should be obtained.  38 U.S.C.A. § 5103A(c) (West 2002).


Accordingly, the case is REMANDED for the following action:

1.  Relevant, ongoing VA treatment records dated since January 2011 should be requested from the South Texas VA Healthcare System.  If any requested records are not available, the Veteran should be notified of such.

2.  Schedule the Veteran for a VA orthopedic examination of left knee and left ankle.  The examiner must review the Veteran's claims file.  All indicated tests should be conducted and the results reported.  The examiner should address all symptomatology from the Veteran's left knee and left ankle disabilities.  Range of motion studies should be performed, to include providing the degree at which pain begins.  

3.  After undertaking the development above and any additional development deemed necessary the Veteran's claim for an increased rating for left knee and left ankle disabilities should be readjudicated.  If the benefits sought on appeal remain denied, provide a Supplemental Statement of the Case and provide an appropriate period of time in which to respond.  Then, return the appeal to the Board, if in order. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

